EXHIBIT 10.1.1

 

AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment (this “Amendment”) is dated August 31, 2004 (the “Effective
Date”) and is made to the Executive Employment Agreement referenced below by and
between Bioject Inc. and Bioject Medical Technologies Inc. (“Company” or
“Employer”), and James C. O’Shea, an individual (“Executive”) (together the
“Parties”).

 

RECITALS

 

WHEREAS, the Parties entered into an Executive Employment Agreement on
October 3, 1995 (the “Employment Agreement”); and

 

WHEREAS, the Parties now want to amend the Employment Agreement to provide
certain additional benefits to Executive and to make such changes as are
specifically covered herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                      Restricted Stock Unit Grant.

 

As consideration for the execution of this Amendment by Executive, the Company
will grant Executive a restricted stock unit award (the “Award”) under the
Bioject Restated 1992 Stock Incentive plan, as amended September 13, 2001 and
March 13, 2003 (the “Plan”), with each unit representing the right to receive
one (1) share of BMT Common Stock, subject to certain vesting conditions and
forfeiture provisions. Within a reasonable period of time following the
execution of this Amendment by the Parties, BMT will provide Executive with a
Restricted Stock Unit Grant Agreement that evidences the Award.  The Restricted
Stock Unit Grant Agreement sets forth the specific terms and conditions of the
Award, including, without limitation, the certain time and performance-based
vesting conditions as well as the terms under which Executive will forfeit the
Award (including termination of Executive’s employment with the Company).  The
Award is subject to Board approval and Executive’s execution of the Restricted
Stock Unit Grant Agreement.

 

2.                                      Term.

 

Add the following sentence to the end of Section 4.1 of the Employment
Agreement:

 

“Non-renewal of the Employment Agreement by the Company shall be deemed a
termination pursuant to Section 4.2.b., and shall be subject to the severance

 

1

--------------------------------------------------------------------------------


 

compensation provisions related to termination without Cause and with or without
notice under that Section.”

 

3.                                      Location of Employment.

 

Delete Section 2.3 of the Employment Agreement in its entirety and replace with
the following:

 

“The Executive shall conduct his duties under this Employment Agreement
primarily at the offices of the Company in New Jersey, or such other
geographical locations as shall reasonably be required in order to assure the
efficient and proper operation of the Company.  In the event that the primary
location of the Executive’s conducting his duties is moved outside the State of
New Jersey, the Executive will be offered a choice to either relocate to the new
location, or to accept a severance package as described in Section 4.2.b. of the
Employment Agreement.”

 

4.                                      Termination by Company Without Cause and
With or Without Notice.

 

Delete the last paragraph of Section 4.2.b of the Employment Agreement in its
entirety and replace with the following:

 

“In addition, upon termination by Company without Cause and with or without
notice as stated in Section 4.2.b (By Company Without Cause and With or Without
Notice), Section 2.3 (Location of Employment), or Section 4.1 (Term), subject to
Executive’s execution of the Release of Claims (as defined in paragraph C
below),  Company will:

 

A.  Pay to Executive as severance pay an amount equal to one (1) year of
Executive’s annual base pay at the rate in effect immediately prior to the date
of termination (hereafter “Additional Pay”) from which payment usual and
customary withholdings and deductions will be subtracted.  The Company may pay
such Additional Pay on dates generally coinciding with its regular payroll
schedule or in a single lump sum payment, in its sole discretion.  Payment of
such Additional Pay will commence on the next regularly scheduled Company payday
following the Effective Date of the Release of Claims (as those terms are
defined in paragraph C below).  All other compensation and benefits shall cease
on Executive’s termination date; and

 

B.  Executive is entitled to extend coverage under any group health plan in
which he and his dependents are enrolled at the time of termination of
employment under the Consolidated Omnibus Budget Reconciliation Act (COBRA) as
long as Executive remains eligible under COBRA.  Should Executive elect to
exercise his right of continued coverage under COBRA, Company will pay the full
cost of Executive’s premium under COBRA (including medical, dental and vision,
but excluding medical flexible spending account) for a period of twelve (12)
months following cessation of the group health plan and dental plan coverage
provided by Company (the “Additional Benefits”).  Payment of the Additional
Benefits

 

2

--------------------------------------------------------------------------------


 

will be paid by the Company directly to the third party provider following the
Effective Date of the Release of Claims (as those terms are defined in paragraph
C below).

 

C.                                     As a condition precedent to the Company’s
obligation to pay Executive the Additional Pay and the Additional Benefits
described in paragraphs A and B above, Executive shall be required to sign,
deliver and not revoke a release of claims in a form to be provided by the
Company at the time of Executive’s termination (the “Release of Claims”).

 

The Release of Claims shall be effective on the eighth (8th) day after delivery
of the executed Release of Claims by Executive to the Company, provided that
Executive has not revoked acceptance or rescinded the Release of Claims (the
“Effective Date”).”

 

5.                                      Termination Upon Company Reorganization,
Merger or Sale.

 

The following additional sentence shall be added to the end of the second full
paragraph in Section 4.6 of the Employment Agreement:

 

“Payment of the Additional Section 4.6 Pay (as defined in Section 4.6 of the
Employment Agreement) shall be in lieu of, and not in addition to, the
Additional Pay and the Additional Benefits payable to Executive under
Section 4.2.b. of the Employment Agreement in the event of a termination by
Company without Cause and with or without notice.”

 

6.                                      Compliance with Company Policies;
Applicable Legal Requirements.

 

Executive shall comply with the Company’s policies and procedures to the extent
they are not inconsistent with the Employment Agreement, as amended by this
Amendment, in which case the provisions of the Employment Agreement, as amended,
shall prevail.  Executive shall comply with all legal requirements applicable to
Executive’s position, including without limitation, requirements arising out of
the Sarbanes-Oxley Act of 2002.

 

7.                                      Stock Options and Restricted Stock
Units.

 

Section 5 of the Employment Agreement shall be amended by adding new Sections
5.2, 5.3, and 5.4, as set forth below:

 

“5.2                           Stock Options.  In the event of (A) termination
of Executive’s employment pursuant to Section 4.6 (Termination Upon Company
Reorganization, Merger or Sale), (B) termination of Executive’s employment
pursuant to Section 4.2.b (Termination by Company Without Cause and With or
Without Notice) (including deemed termination pursuant to Section 4.1 (Term), or
(C) the Executive’s having opted to receive a severance package in lieu of
relocating pursuant to Section 2.3 (Location of Employment), subject to
Executive’s compliance with the requirements set forth in Section 5.4, below,
all options which have been previously awarded to Executive, but are not yet

 

3

--------------------------------------------------------------------------------


 

vested, will be 100% vested on the Effective Date of the Release of Claims (as
defined in Section 5.4, below).  Notwithstanding the foregoing, all the other
conditions and restrictions in the Incentive Stock Option Agreement and the
Bioject Medical Technologies Inc. Restated 1992 Stock Incentive Plan, as amended
September 13, 2001 and March 13, 2003, shall remain in effect.”

 

5.3                                 Restricted Stock Units.  In the event of
(A) termination of Executive’s employment pursuant to Section 4.2.b (Termination
by Company Without Cause and With or Without Notice) (including deemed
termination pursuant to Section 4.1 (Term), or (B) the Executive’s having opted
to receive a severance package in lieu of relocating pursuant to Section 2.3
(Location of Employment), subject to Executive’s compliance with the
requirements set forth in Section 5.4, below, all Restricted Stock Units which
have been previously awarded to Executive will immediately be deemed earned and
100% vested on the Effective Date of the Release of Claims (as defined in
Section 5.4, below).  Notwithstanding the foregoing, all the other conditions
and restrictions in the Restricted Stock Unit Grant Agreement and Notice of
Grant shall remain in effect, including without limitation, the Executive’s
obligation to pay the Company such amount of cash as the Company may require,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes for all Restricted
Stock Units which vest on the Effective Date of the Release of Claims.”

 

5.4                                 Release of Claims.  As a condition precedent
to Company’s obligation to accelerate the vesting of stock options pursuant to
Section 5.2 and restricted stock units pursuant to Section 5.3, Executive shall
sign, deliver to the Company, and not revoke a release of claims in a form to be
provided by the Company at the time of termination (the “Release of Claims”).
The accelerated vesting of such stock options and restricted stock units shall
be effective on the eighth (8th) day after delivery of the executed Release of
Claims by Executive to the Company, provided that Executive has not revoked
acceptance or rescinded the Release of Claims (the “Effective Date”).”

 

8.                                      Amendment to Employment Agreement; Order
of Precedence.

 

This Amendment constitutes a written amendment to the Employment Agreement
between the Parties, as contemplated by Section 8.2 of the Employment
Agreement.  Except as set forth in this Amendment, the Employment Agreement
shall remain in full force and effect and references in the Employment Agreement
to “this Agreement”, “hereunder,” “herein,” “hereof,” and words of like effect
shall mean the Employment Agreement as so amended by this Amendment.  In the
event of any conflicts between the provisions contained in this Amendment and
the provisions of the Employment Agreement, the provisions contained in this
Amendment shall prevail. Any defined terms used in the Employment Agreement
which are wholly or partially redefined by this Amendment shall be interpreted
in such Employment Agreement as being so redefined.

 

4

--------------------------------------------------------------------------------


 

9.                                      Counterparts.

 

This Amendment may be executed in one or more counterparts and/or by facsimile,
each of which shall be deemed an original and all of which signed counterparts,
taken together, shall constitute one instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment effective on the
day and year first written above.

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/James C. O’Shea

 

 

James C. O’Shea, Executive

 

 

 

 

 

BIOJECT INC AND BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

 

By:

/s/ Christine Farrell

 

 

 

 

Name:

Christine Farrell

 

 

 

 

Title:

  Controller

 

 

 

5

--------------------------------------------------------------------------------

 